Exhibit 10.1







SENIOR EXECUTIVE INCENTIVE PLAN




I.    Performance Criteria


First Bank (the “Company”) has created this incentive plan (“Plan”) to reward
and encourage outstanding performance. Performance Criteria for each executive
officer, whose compensation is subject to disclosure under Item 402 of
Regulation S-K (“Executive Officer”), or successor regulation, shall be
determined by the Compensation Committee (the “Compensation Committee”) of the
Board of Directors of First Banks, Inc. (“First Banks”). Performance criteria
for any other Plan participant shall be determined by the Chief Executive
Officer of First Banks or the Company. These criteria, and the methodology for
determining incentive payments based on such criteria, are described in Appendix
A.


II.    Participants


The Compensation Committee or the Chief Executive Officer of First Banks may
from time to time designate employees of the Company and its subsidiaries and
affiliates as participants under the Plan. Each such employee shall be deemed a
“Participant” for purposes of this Plan.


III.    Incentive Payments
Based on the criteria set forth in each Participant’s Performance Criteria and
Incentive Calculation, a form of which is attached hereto as Appendix A, a
Participant may receive annual cash incentive payments and Partners in
Performance (PiP) Units in specified amounts. The terms of the PiP Units are set
forth in the PiP Plan. Please consult the PiP Plan for further information. The
remaining paragraphs of this document solely address annual cash incentive
payments (“Payments”).


a)
Time of Payments. Payments will be made to eligible Participants on an annual
basis. The payment schedule is as follows:



Plan Year
Payment Date
January 1st – December 31st
Not later than April 30th following the end of the Plan Year 



If any of the above dates falls on a weekend or legal holiday, Payments may be
made on the immediately preceding business day.


Participants must be employees of the Company or one of its subsidiaries or
affiliates on the date that Payments are actually to be made in order to receive
Payments, unless otherwise required by applicable State laws or regulations. The
existence of an employment

Senior Executive Incentive Plan
1
Effective January 1, 2014

--------------------------------------------------------------------------------



relationship only on the last day of the Plan Year without being employed on the
date Payments are to be made does not create a right to Payment.


b)
Form of Payment. Any Payment shall be made by direct deposit to the
Participant’s checking account if the Participant has authorized the direct
deposit of salary and wages paid by the Company. If the Participant has not
authorized such direct deposit, the Payment shall be made by check.



c)
Tax Withholding. The Company shall have the right to deduct from all amounts
paid pursuant to the Plan, or from any other compensation payable by the Company
to the Participant, any taxes the Company determines it is required by law to
withhold with respect to incentive payments. Any amounts so withheld shall be
treated as paid to the Participant (or the Participant’s beneficiary or estate,
if applicable) for all purposes of the Plan.



IV.    Deferral Election


Prior to the beginning of each Plan Year and consistent with the terms and
conditions of the First Banks, Inc. Non-Qualified Deferred Compensation Plan
(the “NQDCP”), a Participant may elect to defer receipt of all or a portion of
any Payment that the Participant may receive under this Plan in accordance with
the terms of the NQDCP. All deferral elections shall be in such form and shall
comply with all terms and conditions of the NQDCP. Eligibility to participate
and all amounts deferred are subject to the terms and conditions of the NQDCP.


V.    Amendments


The Company, through the Compensation Committee of the Board of Directors of
First Banks (with respect to any named executive officers) or the Chief
Executive Officer of First Banks (with respect to any other individuals subject
to this plan) may amend, alter, suspend, discontinue, or terminate the Plan at
any time and in any manner by a written instrument.


VI.    Administration of the Plan


a)
General Administrative Authority. The Compensation Committee and its delegates
shall have full power and authority to administer the Plan including (a)
approving designation of those employees who will be eligible to receive
Payments under the Plan, (b) determining the amount of Payments, (c) determining
when participation in the Plan will be granted, (d) interpreting and
administering the Plan, (e) appointing such agents as it shall deem appropriate
for the proper administration of the Plan, (f) developing such rules and
procedures for Plan operation and interpretation as it determines appropriate,
(g) having complete discretion to interpret and construe the Plan, making all
eligibility and benefit determinations and decisions under it, (h) delegating
any and all functions, authorities and


Senior Executive Incentive Plan
2
Effective January 1, 2014

--------------------------------------------------------------------------------



powers granted to it, and (i) making any other determination and taking any
other action that it deems necessary or desirable for the administration of the
Plan.


b)
Correction of Defects. The Compensation Committee and its delegates may correct
any defect, supply any omission, or reconcile any inconsistency in the Plan or
any Payment or grant in the manner and to the extent it shall deem desirable to
carry the Plan into effect. If a Participant is overpaid or receives amounts
which are determined to have been incorrectly paid to the Participant, the
Participant shall return such amounts to the Company upon demand.



Further, any Payment under this Plan is subject to recovery by the Company if
the Payment was based on materially inaccurate financial statements or any other
materially inaccurate performance metric criteria. The Company’s election to (1)
recover any Payments under this provision or (2) waive any such recovery shall
not affect the Company’s ability to exercise any other right or remedy provided
under this Plan, any other plan, agreement or policy of the Company or any
applicable law or regulation.


c)
Claims and Appeal Procedure and Subsequent Legal Challenges. Claims for benefits
and submissions of requests for resolutions of any grievances or issues under
this Plan shall be made in writing to the Company’s Director of Human Resources.



d)
Determinations Binding. All determinations, interpretations, and other decisions
under or with respect to the Plan or any Payment shall be within the sole
discretion of the Company and such determinations, interpretations, and other
decisions shall be final, conclusive, and binding upon any Participant, any
beneficiary or estate of any Participant, and any employee of the Company, its
subsidiary or affiliate.



VII.    General Provisions


a)
No Rights to Payments. No employee shall have any claim or right to be granted
any Payment under the Plan, and there is no obligation for uniformity of
treatment of Participants or their beneficiaries under the Plan.



b)
No Right to Employment, Etc. The grant of a Payment shall not be construed as
giving a Participant any rights to be retained in the employ of the Company. In
addition, nothing in this Plan shall be construed as limiting the rights of the
Company to dismiss a Participant from employment at any time in accordance with
the at-will nature of each Participant’s employment.



c)
Governing Law, Venue and Limitation on Actions. The validity, construction, and
effect of the Plan and any rules and regulations relating to the Plan shall be
determined in accordance with the laws of the State of Missouri. Any legal
action, lawsuit or other claim with respect to this Plan or any matter under it
must be brought in the United States District Court for


Senior Executive Incentive Plan
3
Effective January 1, 2014

--------------------------------------------------------------------------------



the Eastern District of Missouri, if it otherwise has jurisdiction over the
matter, or otherwise in the Circuit Court for St. Louis County Missouri,
Twenty-First Judicial Circuit.


Nothing in this Plan shall be deemed to require the Company to make any Payment
or take any other action that the Company reasonably determines to be prohibited
by any applicable law or regulation.


d)
Severability and Legal Compliance. If any provision of the Plan or any Payment
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or would
disqualify the Plan or any Payment under any law deemed applicable by the
General Counsel of the Company, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the General Counsel, materially
altering the purpose or intent of the Plan or the Payment, such provision shall
be stricken as to such jurisdiction or Payment, and the remainder of the Plan or
any such Payment shall remain in full force and effect. The Compensation
Committee of the Board of Directors of First Banks or the Chief Executive
Officer of First Banks, as applicable, shall also be authorized to take any
action which it determines, in its judgment, to be necessary or appropriate to
ensure that the Plan satisfies any and all requirements of law and it is
authorized to make any changes in any Plan terms or terms of any Payments to the
extent that it determines such actions to be necessary or advantageous from a
tax or other legal perspective.



e)
Unfunded Plan; No Trust or Fund Created. The Plan shall at all times be entirely
unfunded, and no provision shall at any time be made with respect to segregating
assets of the Company for the payment of any amounts that may become due
hereunder. Neither the Plan nor any Payment shall create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company pursuant to the terms of
this Plan, such right shall rank pari passu with the rights of any unsecured
general creditor of the Company.



f)
Character of Payments. Any benefits payable under this Plan shall not be deemed
salary or other compensation to a Participant for the purpose of computing
benefits to which he may be entitled under any qualified retirement plan or
other arrangement of the Company for the benefit of its employees.



g)
No Partnership or Fiduciary Duties Created. The Plan should not be in any way
construed or interpreted as creating a partnership. Nothing in this Plan and no
action taken pursuant to its provisions by either the Company or the
Participants shall create, or be construed to create, a fiduciary relationship
between the Company and any Participant, Beneficiary or any other person.




Senior Executive Incentive Plan
4
Effective January 1, 2014

--------------------------------------------------------------------------------




APPENDIX A: _____________’S PERFORMANCE
CRITERIA AND INCENTIVE CALCULATION


This document provides the criteria for determining the amount of any annual
cash incentive payment and Partners in Performance (“PiP”) Units to be awarded
to the Participant. The rules pertaining to annual incentive payments are
specified in the Senior Executive Incentive Plan (“S.E. Plan”). The rules
pertaining to PiP are specified in the PiP Plan. In case of conflict, the S.E.
Plan and the PiP Plan shall govern over this document.


1.
Effective Year. This plan is effective for Plan Year 2014.

2.
Mix of Corporate and Individual Criteria. In determining any award of annual
cash incentive or PiP Units, the Corporate and Individual Criteria are weighted
as follows:

a.
Corporate criteria weighting: ____%

b.
Individual criteria weighting: ____%

Determination of any annual award for Executive Officers will be based solely on
corporate criteria
3.
Minimum Individual Rating. Regardless of the weighting described above, to
receive any annual cash incentive or PiP Units for the Plan Year, the
Participant must receive at least an Individual “3” rating (“Meets Performance
Expectations”) for his or her performance during the Plan Year under the
Company’s annual performance review process.

4.
Incentive and PIP Matrix. The following matrix sets forth the amount of annual
cash incentive and PiP Units to be awarded relative to base salary as of
December 31st of the Plan Year, subject to the rules provided in the S.E Plan
and the PiP Plan.

Annual Incentive & PIP Matrix
 
Below Threshold (1-2)
Threshold (3)
Target (4)
Superior (5)
Annual Incentive
0%
___%
___%
___%
PIP Units
0%
___%
___%
___%



5.
Corporate Criteria. The following matrix sets forth the applicable corporate
criteria (000s omitted).







--------------------------------------------------------------------------------




Corporate Criteria
 
Weighting
2013 Actual
Threshold (3)
Target (4)
Superior (5)
Growth / Revenue
 
 
 
 
 
Earnings / Efficiency
 
 
 
 
 
Asset Quality
 
 
 
 
 
Risk Management / Regulatory
 
 
 
 
 



6.
Extraordinary Items. The Compensation Committee of the Board of Directors of
First Banks shall have full discretion to exclude significant extraordinary,
nonrecurring, or unusual items. Purchases of pools of loans from other
originators during the Plan Year shall be excluded from calculating Loans
Outstanding on December 31 of the Plan Year.

7.
Individual Criteria. The individual criteria are evaluated according to the
following matrix based on the participant’s performance evaluation.



Individual Criteria
 
Below Threshold (1-2)
Threshold (3)
Target (4)
Superior (5)
Performance Evaluation
Unsatisfactory (1) or Some Performance Improvement Needed (2)
Meets Performance Requirements (3)
Exceeds Performance Requirements (4)
Superior (5)



8.
Calculating Incentive. The amount of annual cash incentive payment and PiP Unit
awards is determined by first calculating the corporate performance level. The
corporate performance level is determined by assigning a rating from 1 to 5,
with 3 representing Threshold, 4 representing Target, and 5 representing
Superior performance. The rating for each criterion is multiplied by its
weighting to arrive at the overall corporate performance level. The overall
corporate performance level is multiplied by the weighting of corporate
performance relative to individual performance. The overall performance is
determined by adding the weighted corporate performance to the weighted
individual performance. Fractions may be utilized in assigning corporate and
individual ratings, and annual cash incentive and PiP Unit awards may be
determined by extrapolating between the awards for fractional ratings.







